Putnam, J.:
Notices to the municipality of claims for falling on icy streets or by reason of snow accumulation, require greater particularity than like claims growing out of continuing defects, like holes in the ground, irregular openings in paving, piles of dirt, or fixed obstructions. Congealed snow may leave a slippery pathway in spots that soon cease to be dangerous. The snow along a sidewalk of a city block, however, is relatively stable, so as to be kept in mind by witnesses, as compared with snow in a suburban street crossing where the irregular roadway surface may be cut up and roughened by each passing truck. Such places are designed for horses and vehicles as well as for wayfarers on foot. Claimant’s notice of claim and notice of intention to sue for falling into snow at a crossing should, therefore, tell the city officials how they can locate where she fell, otherwise their inquiries may miss the place. Here the notice referred to a crosswalk “ at Hendrick Street, at or near the intersection of *740Dumont Avenue, Brooklyn.” It left the location open to any one of four crosswalks about that intersection. It did not speak of an ice surface glare and slippery, but stated that she fell “into a hole or opening in the cross-walk caused by the said ice and snow.” If the city is to be thus charged for snow in a roadway (See Stanton v. City of Springfield, 12 Allen, 566) the claimant at least should say at which crossing she stepped into this snow. For this material defect the complaint was rightly dismissed. (Casey v. City of New York, 217 N. Y. 192; Tynan v. City of New York, 174 App. Div. 922.)
The judgment of dismissal should be affirmed, with costs.
Present—Jenks, P. J., Thomas, Mills, Putnam and Blackmar, JJ.
Judgment unanimously affirmed, with costs.